Citation Nr: 0844426	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for ulcer 
disease.

2.  Entitlement to a rating in excess of 60 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran provided testimony at a November 2008 hearing 
before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his November 2008 Board hearing, the veteran described 
ongoing VA treatment and medications for peptic ulcer disease 
that he felt was relevant to his claim for service 
connection, including receiving prescribed medication for his 
condition.  (See November 2008 Board hearing transcript (Tr.) 
at pages 7-8).  Also, he described ongoing treatment for 
worsening hearing loss, and indicated he was to undergo a VA 
audiological examination for treatment purposes in December 
2008.  (Tr. at 4-5).  The most recent records of VA treatment 
associated with the claims file are what appear to be only 
limited records for the years 2002 to 2004.  Updated records 
of relevant VA treatment would be useful in adjudication of 
the veteran's claims.  See 38 U.S.C.A. § 5103A(a)-(c); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

The veteran's most recent VA audiological examination was 
conducted in November 2005.  At his November 2008 Board 
hearing, he indicated that his hearing loss had worsened 
since that time.  (Tr. at 3-4.)  A new VA auidiological 
examination for the purpose of ascertaining the current 
severity of the veteran's service-connected bilateral hearing 
loss would be useful in adjudication of his claim for an 
increased rating.  See 38 U.S.C.A. § 5103A(d); See VAOPGCPREC 
11-95.

In a July 2006 Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter, the veteran was informed that he was 
previously denied service connection for ulcer disease in 
February 1992, at which time the claim was denied on the 
basis that the condition was not found.  However, the most 
recent final denial on the issue of entitlement to service 
connection for ulcer and gastrointestinal disorders was 
issued in July 1996, by the Board.  The Board's July 1996 
decision subsumes the RO's February 1992 rating decision.  
See Donovan v. West, 158 F.3d 1377, 1381-1383 (Fed. Cir. 
1998).  The Board did not deny the veteran's claim based on a 
finding that the claimed condition was not found; the Board's 
decision noted that peptic ulcer disease had been diagnosed 
during hospitalization from February 1992 to May 1992.  
Rather, the Board denied the veteran's claim on the basis 
that the condition was not shown in medical records until 
many years after service, and that there was no competent 
medical evidence relating currently claimed ulcers or a 
gastrointestinal disorder to a disease or symptomatology 
noted during service.  The RO should issue a corrective VCAA 
notice letter to the veteran that identifies the Board's July 
1996 decision as the last final denial of his claim, and 
which more accurately describes what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
Board's July 1996 denial of his claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a corrective VCAA 
notice letter that notifies the veteran 
that the last final denial of his claim for 
service connection for ulcer and 
gastrointestinal disorders was issued by 
the Board in July 1996.  He should be 
informed that his claim was denied by the 
Board in July 1996 on the basis that the 
condition was not shown in medical records 
until many years after service, and that 
there was no competent medical evidence 
relating current ulcers or a 
gastrointestinal disorder to a disease or 
symptomatology noted during service.  He 
should further be informed of the evidence 
and information that is necessary to reopen 
the claim, and the evidence and information 
that is necessary to establish the 
underlying claim for service connection.  

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his bilateral hearing 
loss and for ulcer disease that he feels is 
relevant to his claims.  After any required 
releases for medical information are 
requested and obtained from the veteran, an 
attempt should be made to obtain all 
records so identified that have not been 
previously obtained.

The records sought must include VA records 
of treatment for ulcer disease and for 
bilateral hearing loss from January 2002 
forward.

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility  for the 
veteran to be afforded a VA audiological 
examination for the purpose of determining 
the current severity of his service-
connected bilateral hearing loss.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




